Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Amendment filed May 3, 2022 has been entered.  Claims 1, 3-5, 7, 11, 21, 23 and 25 are pending in this application and examined herein.

Rejections – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-5, 7, 11, 21, 23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over the Liu et al. ACS Nano article of record.
Liu p. 6844 right hand column discloses forming copper nanocrystals “following our recently reported procedure”, which involves providing a copper acetylacetonate solution and heating it.  Liu therefore discloses “providing a copper complex solution comprising one or more copper complexes, heating the copper complex solution to provide a copper nanostructure solution, the copper nanostructure solution comprising a copper nanostructure consisting essentially of a plurality of copper atoms” as recited in claim 1 as amended.  Liu then combines that solution with a solution containing HAuCl4 (which is a “solution comprising a metal precursor having second metal ions”, is within the scope of instant claims 3, 4, 5 and 7, and further is one where “the second metal is different from copper and has an oxidation potential of at least 0.6 V greater than an oxidation potential of copper” as recited in claim 23).  This results in replacement of atoms of copper with gold ions and forming of nanocages with a hollow interior and having an Au/Cu ratio of approximately 1:1.  With respect to the final clause of claims 1 and 23 as amended, the “Methods” section on p. 6851 of Liu discloses using 65 g Cu acetylacetonate and 95 g HAuCl4; these amounts would indicate a ratio of copper atoms to gold ions within the presently claimed range.
With respect to claim 11, the prior art does not specify the term “one-step synthetic strategy”.  However, the action of replacing copper atoms and forming of the nanocages in the prior art appear to occur substantially simultaneously, at least to a degree that one can characterize this portion of the prior art method as a “one-step synthetic strategy”.  With respect to claim 21, Fig. 4 of Liu illustrates that the prior art method includes outward diffusion of copper atoms in accord with this claim.  With respect to claim 25, the copper nanostructure in the form of copper nanocrystals depicted in Fig. 1 of Liu appears to be substantially in the form of a sheet.
Liu does not disclose combining the two solutions at 80-1500C for a reaction time of 20-120 minutes as required by the instant claims.  (In fact the only temperature disclosed in Liu is 1800C and the time is uncertain).  However, in general the mere recitation of a numerical parameter in an otherwise known process will not generally result in patentability of a claim directed to that process, absent evidence of criticality of the numerical parameter.  In the present case, the numerical parameter does not appear to be critical, i.e. the resulting material in both the prior art and the claimed invention (a hollow multi-metallic nanostructure with a certain ratio of Cu to second metal) appears to be the same in both instances.
Thus the disclosure of the Liu et al. article is held to create a prima facie case of obviousness of a method as presently claimed.
		 	 Response to Argument
In remarks filed May 3, 2022, Applicant suggests that the copper nanostructures in the prior art do not consist essentially of a plurality of copper atoms.  In response, the examiner notes that the prior art produces three different nanostructures, including copper nanocrystals as well as hetero-oligomers and heterodimers.  The first of those three would fall within the scope of the claims as amended.
Applicant further notes that certain embodiments of the prior art form solid materials as opposed to hollow nanostructures as claimed.  This does not detract from the portion of the prior art disclosure that does form the claimed hollow nanostructures.
Applicant suggests that controlling the reaction time and injecting concentration of Au precursors and/or using certain combinations of time and temperature render the claims patentable over the prior art.  In response, the examiner notes that i) the relative amounts of solutions used in the prior art fall within the range of injecting concentration presently claimed, ii) with regard to time, nothing in the present specification would indicate the claimed time range to be critical, and iii) with regard to temperature, nothing in the present specification would indicate the claimed temperature range to be critical.  In this respect, the specific examples in the specification all employ a time of 60 minutes, with a temperature of either 120 or 1500C.  No showing has been made that the claimed time and temperature combination produces any unexpected or unobvious results in comparison to the prior art.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

				
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE WYSZOMIERSKI whose telephone number is (571) 272-1252. The examiner can normally be reached on Monday thru Friday from 8:30 am to 5:00 pm Eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks, can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/GEORGE WYSZOMIERSKI/           Primary Examiner, Art Unit 1733                                                                                                                                                                                             	June 14, 2022